PER CURIAM:
Claimant, Adams Trucking and Supply, Inc., seeks an award of $1,043.16 from the Division of Highways for property damage sustained on February 8, 1993, when one of the claimant’s trucks was crossing a bridge on Bowen Creek Road, County Road 49, in Cabell County, and the bridge collapsed. The damages to the truck, the value of the load of limestone, and the towing bill total $1,043.16, for which claimant requests an award from this Court.
From the evidence adduced at the hearing on May 5, 1993, it appears that the claimant’s driver, Dale Morrison, who was not available to testify, was making a delivery of limestone to a customer on Bowen Creek Road when he attempted to drive over a bridge just off the main road. The claimant was not at the scene of the accident when it occurred.
Although it is alleged in the complaint that the driver walked under the bridge to check the beams and felt the bridge would be safe to cross, there is no evidence in the record to support such allegations.
After reviewing the evidence in this claim, the Court has determined that there is essential testimony from the driver of claimant’s truck which is not a part of the record in this claim. The Court has been placed in the position of speculating as to what the driver did prior to driving the truck onto the bridge or structure in question and why he relied upon the condition of the bridge. The Court will not speculate in rendering an opinion in a claim. For this reason, the Court is not in the position to make an award.
Accordingly, the Court is of the opinion to and does deny this claim.
Claim disallowed.